            Case 3:19-cv-00074-JWD-RLB            Document 1        02/03/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA


HOWARD COHAN,
          Plaintiff,
v.                                                  Civil Action No.
MH1, L.L.C.,
          Defendant.


                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

          Plaintiff Howard Cohan, through his undersigned counsel, states the following in support

of his complaint for declaratory and injunctive relief to remedy discrimination by MH1, L.L.C.

based on Plaintiff’s disability in violation of Title III of the Americans with Disabilities Act of

1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation, 28 C.F.R. Part 36:

                                   JURISDICTION AND VENUE

     1.   This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28 U.S.C.

§ 1331, and 28 U.S.C. § 1343.

     2.   Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

discrimination occurred in this district, and the property that is the subject of this action is in this

district.

                                              PARTIES

3.        Plaintiff is a resident of Palm Beach County, Florida.

4.        Defendant is a limited liability company with its registered office located at 916 South

Burnside Ave, Ste 407, Gonzales, LA 70737.




                                                   1
          Case 3:19-cv-00074-JWD-RLB                Document 1        02/03/19 Page 2 of 6



5.      Upon information and belief, defendant owns or operates Towne Place Suites whose

locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                                     FACTUAL ALLEGATIONS

6.      Plaintiff incorporates the above paragraphs by reference.

7.      Plaintiff is an individual with numerous disabilities, including severe spinal stenosis of

the lumbar spine with spondylolisthesis and right leg pain, severe spinal stenosis of the cervical

spine with nerve root compromise on the right side, a non-union fracture of the left acromion

(shoulder), a labral tear of the left shoulder, a full thickness right rotor cuff tear, a right knee

medial meniscal tear, a repaired ACL and bilateral meniscal tear of the left knee and severe basal

joint arthritis of the left thumb.

8.      Plaintiff’s condition is degenerative and impairs his mobility and range of motion

requiring the occasional use mobility aids.

9.      Plaintiff travels to the Baton Rouge metropolitan area multiple times per year and has

plans to return to the Baton Rouge area in March.

10.     At the time of Plaintiff’s initial visit to the Facility (and prior to instituting this action),

Plaintiff suffered from a qualified disability under 28 C.F.R. 36.104.

11.     Plaintiff was denied full and equal access and enjoyment of the services, goods and

amenities due to barriers present at the Facility and a failure of Defendant to make reasonable

accommodations.

12.     Plaintiff would return to the Facility in March as a customer if Defendant modifies the

Facility and its policies and practices to accommodate individuals who have physical disabilities,




                                                    2
          Case 3:19-cv-00074-JWD-RLB              Document 1       02/03/19 Page 3 of 6



but he is deterred from returning due to the barriers and discriminatory effects of Defendant’s

policies and procedures at the Facility.

13.     Plaintiff also acts as a tester by inspecting Facilities for accessibility to advance the

purpose of the ADA and the civil rights of disabled individuals.

14.     Plaintiff returns to each Facility after being notified of remediation of the discriminatory

conditions to verify compliance with the ADA.

15.     Plaintiff returned to the area in early December and would have stayed at the Facility, but

he was deterred from returning due to the discriminatory conditions at the Facility.

                              COUNT I
         REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

16.     Plaintiff incorporates the above paragraphs by reference.

17.     This Court is empowered to issue a declaratory judgment regarding: (1) defendant’s

violation of 42 U.S.C. § 12182; (2) defendant’s duty to comply with the provisions of 42 U.S.C.

§ 12181 et al; (3) defendant’s duty to remove architectural barriers at the Facility; and (4)

plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

18.     Plaintiff seeks an order declaring that he was discriminated against on the basis of his

disability.

                                COUNT II
          REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

19.     Plaintiff incorporates the above paragraphs by reference.

20.     Towne Place Suites is a place of public accommodation covered by Title III of the ADA

because it is operated by a private entity, its operations affect commerce, and it is a hotel. 42

U.S.C. § 12181(7); see 28 C.F.R. § 36.104.



                                                   3
            Case 3:19-cv-00074-JWD-RLB           Document 1       02/03/19 Page 4 of 6



21.    Defendant is a public accommodation covered by Title III of the ADA because it owns,

leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§ 12181(7),

12182(a); 28 C.F.R. § 36.104.

22.    Plaintiff personally encountered architectural barriers on May 8, 2018, at the Facility

located at 2823 South Outfitters Drive, Gonzales, LA 70737:

       a.       Restroom:

                i.     Providing a gate or door with a continuous opening pressure of greater

                       than 5 lbs. exceeding the limits for a person with a disability in violation

                       of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.

                ii.    Providing grab bars of improper horizontal length or spacing as required

                       along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

                       604.5.1 and 604.5.2.

                iii.   Failing to provide mirror(s) located above lavatories or countertops at the

                       proper height above the finished floor in violation of 2010 ADAAG §§603

                       and 603.3.

                iv.    Failing to provide the water closet in the proper position relative to the

                       side wall or partition in violation of 2010 ADAAG §§604 and 604.2.

       b.       Business Center:

                i.     Failing to provide accessible seating for person(s) with a disability at a bar

                       or adjacent table in the bar area, recreational area or a table area adjacent

                       to a pool for food or beverage service, or at a computer work surface such




                                                  4
          Case 3:19-cv-00074-JWD-RLB              Document 1       02/03/19 Page 5 of 6



                       as in a business center, in violation of 2010 ADAAG §§902, 902.1, 902.2,

                       902.3, 305, 306 and/or §4.32.4 of the 1991 ADA Standards.

23.     Plaintiff is unable to use elements of the Facility because of these barriers due to concerns

for safety.

24.     Defendant has failed to remove some or all of the barriers and violations at the Facility.

25.     Defendant’s failure to remove these architectural barriers denies Plaintiff full and equal

access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

26.     Defendant’s failure to modify its policies, practices, or procedures to train its staff to

identify architectural barriers and reasonably modify its services creates an environment where

individuals with disabilities are not provided goods and services in the most integrated setting

possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

27.     Defendant has discriminated and continues to discriminate against plaintiff (and others

who are similarly situated) by denying access to full and equal enjoyment of goods, services,

facilities, privileges, advantages, or accommodations located at the Facility due to the barriers

and other violations listed in this Complaint.

28.     It would be readily achievable for defendant to remove all of the barriers at the Facility.

29.     Failing to remove barriers to access where it is readily achievable is discrimination

against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. §

36.304.

                                      RELIEF REQUESTED

30.     WHEREFORE, plaintiff respectfully requests that this Court:

31.     Declare that the Facility identified in this Complaint is in violation of the ADA;



                                                   5
         Case 3:19-cv-00074-JWD-RLB              Document 1       02/03/19 Page 6 of 6



32.    Declare that the Facility identified in this Complaint is in violation of the ADAAG;

33.    Enter an Order requiring Defendant make the Facility accessible to and usable by

individuals with disabilities to the full extent required by Title III of the ADA;

34.    Enter an Order enjoining Defendant from allowing the architectural barriers to return

once remediated;

35.    Enter an Order directing Defendant to evaluate and modify its policies, practices, and

procedures towards persons with disabilities;

36.    Award plaintiff attorney fees, costs (including, but not limited to court costs and expert

fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

37.    Grant any other such relief as the Court deems just and proper.

   Respectfully submitted this 3rd day of February, 2019

                                                        /s/ Keren E. Gesund, Esq.
                                                        Keren E. Gesund, Esq.
                                                        Louisiana Bar No. 34397
                                                        3421 N. Causeway Blvd., Suite 805
                                                        Metairie, LA 70002
                                                        Tel: (504) 836-2888
                                                        Fax: (504) 265-9492
                                                        keren@gp-nola.com
                                                        Attorney for Plaintiff




                                                  6
